Citation Nr: 1638575	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from September 1946 to August 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in May 2015 at the Nashville RO.  He was notified of the hearing in a letter dated in February 2015 that was mailed to his address of record in Tennessee.  However, the notification letter was returned to VA and marked as not deliverable.  The Board notes that the envelope was also marked with a forwarding address in Kentucky.  

In March 2016, the Veteran submitted a letter that was only partially scanned into the VBMS file.  The letter appears to reference the requested videoconference hearing.  The envelope was marked with a return address in Texas.

Thereafter, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in April 2016 at the Waco RO.  A notice letter was sent to him at an address in Texas in March 2016.  The RO also appears to have attempted to contact the Veteran that month to confirm his attendance at the scheduled hearing; however, the report from the RO does not indicate that contact with the Veteran was made.  Rather, the report merely states "unable to obtain records."  As such, it is unclear as to whether the Veteran was properly notified of the hearing.

The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2015).  Therefore, the Veteran should be scheduled for a videoconference hearing before the Board and be notified of the scheduled proceeding using his current address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to verify the Veteran's current mailing address, to include contacting his representative.
 
2.  The AOJ should then take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




